        Case 1:18-cr-00217-KMW Document 323 Filed 12/23/20 Page 1 of 4




                                                            December 23, 2020
VIA ECF
The Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Jeffrey Goldstein, 18 Cr. 217 (KMW)

Dear Judge Wood:

       Sentencing in the above-referenced case is currently scheduled for January 4, 2021. On
November 18, 2020, this Court ordered the parties to inform the Court on December 21,
2020, whether the parties agree to proceed with a remote sentencing. By letter, the government
informed the Court on December 21st that, while the defense would like to proceed remotely,
the government “questions whether the record can support a finding under the CARES Act
that sentencing “‘cannot be further delayed without serious harm to the interest of justice,’”
and therefore requests that the sentencing be adjourned until it can occur in person. For the
reasons stated below, we respectfully submit that a remote sentencing is proper in this case.

        On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic
Security Act (“CARES Act”), which empowered the Judicial Conference of the United States
and Chief District Judges to authorize hearings by video or telephonic conference when: (1)
such hearings “cannot be conducted in person without seriously jeopardizing public health
and safety;” (2) “the district judge in a particular case finds for specific reasons that the plea
or sentencing in that case cannot be further delayed without serious harm to the interests of
justice;” and (3) upon “consent of the defendant . . . after consultation with counsel.” CARES
Act, Pub. L. 116-136 § 15002(b)(2), (4).
        Case 1:18-cr-00217-KMW Document 323 Filed 12/23/20 Page 2 of 4




       Under this authority, Chief Judge Colleen McMahon of this District has issued several
Standing Orders invoking and then extending the invocation of the CARES Act. See 20-mc-
176-CM, ECF. No. 1 (Standing Order); 20-mc-176-CM, ECF. No. 2 (Amended Standing
Order); 20-mc-176-CM, ECF. No. 3 (Second Amended Standing Order).

        Independent of these Orders and under a separate docket number, Judge McMahon
also issued a November 30, 2020, Standing Order suspending in-person operations in this
District from December 1, 2020, through January 15, 2021. See 20-mc-622-CM, ECF No. 1.
Under this Order, all criminal matters during this time frame, including sentencings, will be
conducted remotely unless “(1) the defendant declines to waive the right to be physically
present, and (2) the court concludes that the matter cannot be postponed, in conformity with
the CARES Act.” (Id.; emphasis added.)

       Subsequently, on December 18, 2020, Judge McMahon issued a Third Amended
Standing Order extending the invocation of the CARES Act for an additional 90 days starting
December 25, 2020. See 20-mc-176-CM, ECF. No. 4. The Third Amended Standing Order
echoes the original and Amended Standing Orders by noting that sentencings “cannot be
conducted in person without seriously jeopardizing public health and safety,” and that,
therefore, sentencings may be conducted via video teleconferencing where the defendant
consents and the presiding judge finds that the sentencing “cannot be further delayed without
serious harm to the interests of justice.” See Id. at 3–4; Standing Order at 3; Amended Standing
Order at 2–3; Second Amended Standing Order at 3.

       As an initial matter, we note that the December 18, 2020, Standing Order merely
extended the invocation of the CARES Act an additional 90 days but did not otherwise
supplant or amend the November 30, 2020, Standing Order. As noted above, under the terms
of the November 30th Standing Order, “all criminal matters during this time frame, including
sentencings, will be conducted remotely unless “(1) the defendant declines to waive the right
to be physically present, and (2) the court concludes that the matter cannot be postponed, in
conformity with the CARES Act.” See 20-mc-622-CM, ECF No. 1 (emphasis added.) Because
this Standing Order is written in the conjunctive (as opposed to disjunctive), Goldstein’s
sentencing is required to be conducted remotely under the Standing Order unless both
conditions are met. Given that Goldstein will waive his right to be physically present, the first
condition is not met and the sentencing must proceed remotely.

       Moreover, under any of the Standing Orders, a remote sentencing in this case is also
proper because further delays would seriously harm the interests of justice. Jeffrey Goldstein
pleaded guilty on August 16, 2019, more than 16 months ago. Sentencing was originally set
for January 22, 2020, and was adjourned, at the defense’s request, to March 12, 2020. Due to
a scheduling conflict, the Court, sua sponte, adjourned the sentencing to March 18, 2020. A
week before sentencing, counsel wrote to inform the Court that Goldstein was a resident of
                                               -2-
        Case 1:18-cr-00217-KMW Document 323 Filed 12/23/20 Page 3 of 4




New Rochelle, NY, parts of which were under self-quarantine at that time due to a
Coronavirus outbreak. Although Goldstein lived outside the containment zone, had no
symptoms and wanted to keep the March 18th sentencing date, counsel informed the Court of
this potential issue in an abundance of caution. In response, this Court adjourned sentencing
sine die to reduce all parties’ risk of exposure. Sentencing has been adjourned multiple times
since then and is currently scheduled for January 4, 2021.

         This delay, although reasonable and necessary, has caused significant stress for
Goldstein and his family as they wait to hear his sentence and the ramifications it will have for
his family. This stress is not simply based on the uncertainty of Goldstein’s sentence (although
it is a significant source of anxiety), but also based on the uncertainty of the family’s current
situation. Since his arrest, Goldstein has surrendered his medical license and has struggled to
financially support his family. As a result, the Goldsteins have been forced to declare
bankruptcy and put their house up for sale. Moreover, because of the pending sentencing,
Goldstein has not yet been able to transition to a new field where he can support his family.
Delaying sentencing will further delay the Goldstein family—including Goldstein’s four
children—from rebuilding their lives.

       As courts around the country have recognized, the stress and anxiety from delayed
sentencings during the pandemic can cause serious harm to the interests of justice. For
example, Chief Judge Barbara M. Lynn of the Northern District of Texas noted in April:

       Although the Court would prefer not to conduct sentencing hearings via video
       teleconference, it finds that delaying the hearing past April 30—and possibly
       even further depending on the pandemic’s progression—would cause serious
       harm to the interests of justice. The Court will not allow this defendant to await
       sentencing indefinitely and to undergo the added stress that further delay would
       cause. She deserves a date-certain for sentencing and to complete this portion
       of the criminal process. Moreover, given the defendant’s conviction and
       criminal history, the United States has an interest in completing the district-
       court process and turning its attention to new and pending criminal matters.
       Finally, an indefinite delay of the sentencing hearing could undermine the
       public’s confidence in the judicial system, including the community, any victims,
       and the defendant’s family.

United States v. Kelly, 3:09-cr-00051, ECF No. 63 (N.D. Texas, April 2, 2020).

       Similarly, Judge William Pauley in this District noted the following earlier this year in
granting a video sentencing over the government’s objection: “[The defendant] does not know
what his sentence will be or even when this Court can conduct an in-person sentencing.
Contrary to the Government’s assertion, this uncertainty can impair the interests of justice.”
                                               -3-
        Case 1:18-cr-00217-KMW Document 323 Filed 12/23/20 Page 4 of 4




United States v. Cohen, 19 Cr. 741, ECF No. 41 at 4. As Judge Pauley further noted: “Delaying
every sentencing would multiply the existing backlog of cases in the federal court system and
generate a deluge of hearings once in-person proceedings can safely resume.” (Id.)

       Moreover, the government’s position in this case is inconsistent with the position it
took before Judge Paul Gardephe last month in opposing a sentencing adjournment in the
Michael Avenatti case. There, the government opposed adjourning the sentencing for a
February 2020 conviction by quoting the Second Circuit and arguing “the public is the loser
when a criminal trial is not prosecuted expeditiously.” United States v. Avenatti, 19 Cr. 373,
ECF No. 307 at 1–2 (quoting United States v. Gambino, 59 F.3d 353, 360 (2d Cir. 1995)).
Here, Goldstein was arrested in March 2018 (33 months ago) and pleaded guilty in August
2019 (16 months ago). To the extent that “justice delayed is justice denied,” Gambino, 59 F.3d
at 360, further delaying sentencing in this matter until it can be conducted in person would
continue to cause serious harm to the interests of justice. Accordingly, we request that
Goldstein be sentenced via videoconference in late January 2021.

                                                         Respectfully submitted,



                                                         Marc Agnifilo, Esq.
                                                         Jacob Kaplan, Esq.

cc:    All Counsel (via ECF)




                                             -4-
